J-A12017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

INVESTORS COMMERCIAL CAPITAL LLC,            IN THE SUPERIOR COURT OF
SERVICING AGENT FOR THE BANK                       PENNSYLVANIA


                        Appellee

                   v.

UNKNOWN HEIRS, DEVISEES, ETC.
CLAIMING RIGHT, TITLE OR INTEREST
FROM OR UNDER HENRY A. KOPACZ,
DECEASED AS MORTGAGOR AND
KOPACZ IRREVOCABLE FAMILY TRUST,
AS REAL OWNER

                        Appellants               Nos. 1565 EDA 2015


            Appeal from the Judgment Entered April 20, 2015
          In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): May Term, 2012 No. 001837

INVESTORS COMMERCIAL CAPITAL, LLC            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

                        Appellant

                   v.

UNKNOWN HEIRS, DEVISEES,
SUCCESSORS, PERSONAL
REPRESENTATIVES, ASSIGNS OF, AND
ALL PERSONS, FIRMS, OR
ASSOCIATIONS CLAIMING RIGHT,
TITLE, OR INTEREST FROM OR UNDER,
HENRY A. KOPACZ, DECEASED, AND
KOPACZ IRREVOCABLE FAMILY TRUST,
AS REAL OWNERS AND MORTGAGORS

                        Appellees            Nos. 1886 EDA 2015


              Appeal from the Judgment Entered April 20, 2015
J-A12017-16


              In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): May Term, 2012 No. 001837


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                    FILED SEPTEMBER 15, 2016

        Unknown Heirs, Devisees, Etc. Claiming Right, Title or Interest from or

under Henry A. Kopacz, Deceased as Mortgagor and Kopacz Irrevocable

Family Trust, as Real Owner (the “Kopacz Appellants”) and Investors

Commercial Capital LLC, Servicing Agent for the Bank (the “ICC Appellants”)

cross-appeal from the judgment entered after a non-jury verdict granting

foreclosure to the ICC Appellants on April 20, 2015.1 The Kopacz Appellants

challenge the trial court factual and legal conclusions supporting the verdict

in favor of the ICC Appellants. The ICC Appellants allege that the trial court

erred in failing to include post-verdict interest in the March 4, 2015 verdict.

We affirm.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  These appeals have been consolidated. The parties purport to appeal from
the verdict entered on March 4, 2015, the denial of post-trial motions on
April 16, 2015, and the entry of judgment entered on April 20, 2016. See
Notices of Appeal, 6/4/15 and 7/1/15. This is simply incorrect. “Orders
denying post-trial motions … are not appealable. Rather, it is the subsequent
judgment that is the appealable order when a trial has occurred.” Harvey v.
Rouse Chamberlin Ltd., 901 A.2d 523, 525 n.1 (Pa. Super. 2006)
(citations omitted). Here, judgment was entered by praecipe on April 20,
2015. Despite their errors, this Court will address the appeals because
judgment has been entered on the verdict. See Mount Olivet Tabernacle
Church v. Edwin L. Wiegand Division, 781 A.2d 1263, 1266 n.3 (Pa.
Super. 2001). We have corrected the caption accordingly.



                                           -2-
J-A12017-16


      The trial court accurately summarized the history of this case. See

Trial Court’s Findings of Fact and Conclusions of Law, dated 3/4/15, at 1-29.

Therefore, a detailed recitation of the factual and procedural history is

unnecessary. We review a verdict following a non-jury trial as follows.

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are
      supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of a jury. We consider the evidence in a
      light most favorable to the verdict winner. We will reverse the
      trial court only if its findings of fact are not supported by
      competent evidence in the record or if its findings are premised
      on an error of law. However, where the issue … concerns a
      question of law, our scope of review is plenary.

Stephan v. Waldron Elec. Heating and Cooling, LLC, 100 A.3d 660, 664

(Pa. Super. 2014) (citation and brackets omitted). Further, it is well-

established that the fact-finder is free to accept or reject the testimony of

both expert and lay witnesses, and to believe all, part of none of the

evidence. See Terwilliger v. Kitchen, 781 A.2d 1201, 1210 (Pa. Super.

2001).

      On appeal, the Kopacz Appellants have consolidated the 14 issues

raised in their Rule 1925(b) statement into six claims of error. The ICC

Appellants have raised one issue on appeal. The trial court, in its September

22, 2015 opinion, as well as its March 4, 2015 findings of fact and

conclusions of law, has aptly reviewed both parties’ claims and disposed of

all arguments on the merits. We have reviewed the parties’ briefs, the


                                     -3-
J-A12017-16


relevant law, the certified record, and the well-written opinion of the

Honorable John M. Younge. We have determined that the trial court’s

opinion, as well as its findings of fact and conclusions of law supporting the

March 4, 2015 verdict, comprehensively disposes of both the Kopacz

Appellants and ICC Appellants issues on appeal, with appropriate references

to the record and without legal error. Therefore, we will affirm based on

those decisions. See Trial Court’s Findings of Fact and Conclusions of Law,

dated 3/4/15; Trial Court Opinion, dated 9/22/15.

      Judgment affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2016




                                    -4-
                                                                                                   Circulated 09/07/2016 02:24 PM




                                   IN THE COURT OF COMMON PLEAS
                              FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                         CIVIL TRIAL DIVISION

                                                                                '
                                                                                r
                                                                                '
     INVESTORS COMMERCIAL                  CAPITAL, LLC                         i COURT OF COMMON PLEAS
     Servicing Agent for The Bank                                               : PHILADELPHIA COUNTY
                                                                                '

                                        Plaintiff,                              '
                                                                                '
                                v.                                              j   MAY TERM, 2012

    UNKNOWN HEIRS, DEVISEES, SUCCESSORS,           : No. 01837
    PERSONAL REPRESENTATIVES, ASSIGNS OF, AND
    ALL PERSONS, FIRMS, OR ASSOCIATIONS
    CLAIMING RIGHT, TITLE, OR INTEREST FROM OR
    UNDER, HENRY A. KOPACZ, DECEASED, as Mortgagor

                               and

    KOPACZ IRREVOCABLE FAMILY TRUST, as Obliger,
    Real Owner, and Terre-Tenant
                               Defendants.


                                                 FINDINGS OF FACT AND
                                                 CONCLUSIONSOF LAW

    Younge, J.                                                                                 March 4, 2015

    I..     Findings of Fact.

            a. Henry and Mary Kopacz's Relationshipwith Michael Kwasnik.

            1.       Henry Kopacz ("Henry") and Mary Kopacz ("Mary"), husband and wife, had

Michael Kwasnik ("Kwasnik") prepare their will in December 1999. (Foley, p. 95:11-21)1

            2.       Throughout the years Henry and Mary continued to have Kwasnik perform legal

services for them, including having him prepare a trust for them in 2003. (Stipulated Fact No. 5;

Joint Ex. 2)2


1
    "Foley" refers to the February 3, 2015 trial testimony of Patricia Foley.
2   "Joint Ex._" refers to the Joint Exhibits referenced in and attached to the Stipulated Facts submitted at trial.
                                                             1
            3.      Henry and Mary also elected to invest with Kwasnik; both invested in Liberty

    Bell Bank and Mary invested in Liberty State Benefits Company. (Foley, p. 104:23-105:12)

            4.      Henry and Mary appointed Kwasnik's law firm, who appointed Kwasnik, as the

    Trustee of their Inter Vivos Irrevocable Family Trust (the "Kopacz Trust"), and gave Kwasnik

    wide latitude regarding investment and management of the Trust's assets.                          (Joint Ex. 2;

    Stipulated Fact No. 6)

            5.      The Kopacz Trust has one asset -- a commercial office building located at 1422-

    26 Callowhill Street, Philadelphia, PA (the "Property"). (Foley, p. 91 :23-92:4).

            6.      The Kopacz Trust took title to the Property by way of deed dated October 24,

    2006 and recorded with the Commissioner of Records, City of Philadelphia on March 21, 2007.

    (Stipulated Fact No. 4; Joint Ex. 1 ).

           7.      Henry and Mary leased office space at the Property to Kwasnik's law firm and

Liberty State Benefits. (Foley, p. l 05: 13-25)

           b. The Property.

           8.      The Property is a loft-type building, five stories high with a basement and is

approximately 28,000 square feet. (Foley, p. 107:8-12)

           9.      The Kopacz Trust has not been paying property taxes on the Property, and the

current outstanding taxes total $213,750.67. (Sharer 2/2115, p. 90:9-20)3

           10.     There have been no tenants at the Property since approximately November 2011.

(Foley, p. 108:14-16)

           11.


3 "Sharer 2/2/15" refers to the February 2, 2015 trial testimony of Barry Sharer ("Sharer"). "Sharer 2/3/15" refers to
the February 3, 2015 trial testimony of Barry Sharer. Sharer is Plaintiffs managing member and one of its owners.
(Sharer 2/2/15, p. 56:21-24)
                                                          2
        c.     The Loan.

                      i. The Initial $850,000 Advance.

         12.      Henry intended to borrow $850,000 secured by the Property in December 2005

forestateplanningpurposes.       (Foley,p.108:17-109:3)

         13.      Henry and Mary were in good health in November and December, 2005. (Foley,

p.114:17-19)

        14.       As of December 2005, Henry's and/or Mary's experience borrowing money

included borrowing money in connection with the purchase of the Property and obtaining a

business line of credit for their business, Creative Book Manufacturing. (Foley, p.106:2-13)

        15.       The concept of borrowing $850,000 secured by the Property was discussed at a

meeting in November 2005 at Henry's and Mary's New Jersey residence attended by Kwasnik,

Henry and Patricia Foley ("Foley"), Henry's and Mary's daughter. (Foley, p. 108:17-109:3)

        16.      Foley had no idea whether Henry discussed this meeting, or the concept of

borrowing money secured by the Property, with Mary. (Foley, p. 109: 11-16)

        17.      Foley did confirm that all household financial decisions were made by Henry, and

that she was not aware of a single instance where Mary made financial decisions for the

household. (Foley, p. 110:5-12)

        18.      Plaintiff is a private money lender. (Sharer 2/2/15, p. 56: 8-17)

        19.      Prior to advancing the $850,000, Plaintiff was presented with a letter dated

November 29, 2005 from Kwasnik to Plaintiffs attorney, Edward Paul ("Paul"), which stated

that the $850,000 would be (i) used to reduce estate taxes, (ii) pay off a lien against the Property

held by FirstTrust Bank, and (iii) invested. (Joint Ex. 1 O; Sharer 2/2/15, p. 60:6-17)



                                                   3
        20.       Defendants     presented    no evidence         that Henry      and/or Mary did not see the

November 29, 2005 letter prior to December 2, 2005, or that the letter misstates what they were

told about the loan transaction.     (Foley, p. 110:23-111: 19)

        21.       Prior to advancing        any funds secured         by the Property,       Sharer inspected     the

Property.     (Sharer 2/2/15, p. 92:16-93:3)

        22.       Foley was at the Property when Sharer inspected the Property and explained that

he was looking to make a loan against the Property.               (Sharer 2/2/15, p. 92:16-93:3)

        23.       At a closing on December 2, 2005, Plaintiff delivered the sum of $850,000                        to

Constitution Title. (Plaintiffs     Ex. 8, Sharer 2/2/15, p. 63:10-20, 68:9-69:4)

        24.       Defendants    presented    no evidence      suggesting        that Henry and/or Mary did not

want the $850,000 distributed as reflected in the December 2, 2005 Settlement Statement.                       (Joint

Ex. 12, Foley, p. 112:11-114:15)

        25.       $111,760.48    of the $850,000 was used to pay off a previously                existing mortgage

lien recorded against the Property in favor of FirstTrust Bank.                  (Joint Ex. 12; Sharer 2/2/15, p.

68:9-16; Foley, p. 111 :21-112:10)

        26.       Foley obtained the FirstTrust payoff information.              (p. 111 :21-112: I 0)

       27.        $666,651.49     of the     $850,000       was     delivered     to Kwasnik's      trust   account.

(Defendants'    Ex. 15)

       28.        Defendants    presented no evidence regarding what Henry and Mary wanted done

with the $666,651.49,       except for the document           creating     the Kopacz      Trust,   which granted

Kwasnik, as the Trustee, wide powers to invest the Kopacz Trust's assets. (Joint Ex. 2)

       29.       It is entirely possible Henry and Mary wanted the $666,651.49 delivered to

Kwasnik's trust account for investment purposes. (Foley p. 115:15-117:3)

                                                        4
            30.     The $850,000 advance was made pursuant to a Power of Attorney from Henry A.

    Kopacz and Mary J. Kopacz to Michael Kwasnik, Esquire dated November 25, 2005 (the "First

    Power of Attorney").     (Sharer 2/2/15, p. 60:6-17, 65:6-19, 98:7-17; Stipulated Fact Nos. 20, 21;

    Joint Ex. 11; Buckley, p. 10:7-9, 11:10-14, 11 :24-13:5)4

           31.      The First Power of Attorney appointed Kwasnik as attorney-in-fact to:

                    (a) attend the closing of a commercial/residential loan in the
                    amount of approximately $850,000 secured with the real property
                    located at 1422 Callowhill Street, Philadelphia, Pennsylvania,
                    presently scheduled for closing and to complete that transaction in
                    its entirety which would include executing all closing documents
                    necessary to encumber this real property. (Joint Ex. 11)

                        ii. The Additional $150,000 Advance.

           32.      After the initial $850,000 advance on December 2, 2005, Plaintiff was asked to

    advance an additional $150,000 secured by the Property. (Sharer 2/2/15, p. 70: 16-22)

           33.      Plaintiff agreed to advance an additional $150,000, and at a closing on December

30, 2005, Plaintiff delivered $150,000 to Constitution Settlement Service. (Plaintiffs Ex. 16,

Sharer 2/2/15, p. 73: 18-24)

           34.     Defendants presented no evidence at trial that Henry and/or Mary did not intend

to borrow the additional $150,000.00 secured by the Property for a total of $1,000,000. (Foley,

p. 120: 16-23)

           35.     Defendants presented no evidence suggesting that Henry and/or Mary did not

want the $150,000 distributed as reflected in the December 30, 2005 Settlement Statement.

(Joint Ex. 16, Foley, p. 121:20-24)




4
    "Buckley" refers to the November 21, 2013 deposition testimony of Timothy Buckley, Esquire.
                                                         5
        36.     $140,470.99     of the   $150,000       was   delivered   to Kwasnik's     trust   account.

(Defendants'   Ex. 24)

        37.     Defendants presented     no evidence regarding what Henry and Mary wanted done

with the $140,470.99     except   for the document        creating   the Kopacz   Trust,   which   granted

Kwasnik, as the Trustee, wide powers to invest the assets of Trust.        (Foley, p. 122:7-10; Joint Ex.

2)

        38.     It is entirely possible Henry and Mary wanted the $140,470.99 delivered to

Kwasnik's trust account for investment purposes. (Foley p. 122:11-14)

        39.     The additional $150,000 advance was made pursuant to a Power of Attorney from

Henry A. Kopacz and Mary J. Kopacz to Michael Kwasnik, Esquire dated December 10, 2005

(the "Second Power of Attorney"). (Sharer 2/2/15, p. 72:6-19; Stipulated Fact No. 23; Joint Ex.

13; Buckley, p. 22:20-23:3, 23:16-24:7)

       40.     The Second Power of Attorney appointed Kwasnik as attorney-in-fact to:

               (a) attend the closing of a commercial/residential loan not to
               exceed 70% of the Joan to value of the real property located at
               1422 Callowhill Street, Philadelphia, Pennsylvania, presently
               scheduled for closing and to complete that transaction in its
               entirety which would include executing all closing documents
               necessary to encumber this real property. (Joint Ex. 13)

       41.     Plaintiff understood there was sufficient value in the Property to support the

additional $150,000 advance for a total of $1,000,000. (Plaintiffs Ex. 5)

       42.     At the time Plaintiff advanced the $1,000,000 it understood the Property was

worth approximately $2,200,000 based on a November 23, 2005 appraisal. (Plaintiffs Ex. 5;

Sharer 2/2/15, p. 61:9-62:10)




                                                    6
          43.   The appraiser was well known to Plaintiff and had been used by Plaintiff in the

past. (Sharer 2/3/15, p. 15:21-16:3)

          44.   In deciding whether to advance the $1,000,000, Plaintiffs primary consideration

was the value of the Property. (Sharer 2/2/15, p. 56:15-17, 61:4-8; Sharer 2/3/15, p. 6:15-25,

7:9-13)

          45.   Foley found out that the Loan amount was $1,000,000 after Henry passed away.

(Foley, p. 118:13-21)

          46.   Upon learning that the Loan amount was $1,000,000 Foley discussed the matter

with Kwasnik, in what Foley believed was 2008. (Foley, p. 121 :5-10)

       47.      Other than discussing the matter with Kwasnik, Foley did nothing to further

investigate the Loan. (Foley, p. 121: 11-15)

       48.      Foley specifically did not discuss the Loan or the Loan amount with Mary.

(Foley, p. 118:22-119:2, 119:120:4).

                   iii. The Note and Mortgage.

       49.      Plaintiffs total advance of $1,000,000 (the "Loan") was evidenced by a

Promissory Note dated December 30, 2005, executed by Kwasnik as attorney-in-fact for Henry

(the "Note"). (Stipulated Fact No. 24; Joint Ex. 14; Sharer 2/2/15, p. 70:23-71 :4).

       50.      In order to finance the Loan, Plaintiff obtained a line of credit from The Bank

(now known as Fulton Bank of New Jersey) at an 8% interest per annum, which was then lent to

Henry at an interest rate of 16% per annum. (Sharer 2/3/15, p. 8:15-9:17). The line of credit

from Fulton Bank remains outstanding.




                                                7
           51.     Repayment        of the Note was secured by a Mortgage        encumbering     the Property

dated December 30, 2005, executed by Kwasnik as attorney-in-fact               for Henry (the "Mortgage").

(Stipulated Fact No. 24; Joint Ex. 15; Sharer 2/2/15, p. 71 :5-25).

           52.     The Note and Mortgage were set up for execution by Kwasnik as attorney-in-fact

for Henry only because as of December 30, 2005, Plaintiff understood Henry was the sole owner

of the Property.     (Sharer 2/2/15, p. 65 :20-66: 13, 73 :2-11)

          53.      That understanding      was based on title work, proof of insurance, the appraisal, tax

assessments      and Affidavits      of Title dated December    2 and December      30, 2005, executed      by

Kwasnik as attorney-in-fact          for Henry, that stated Henry was the "only owner" of the Property

and had owned the Property since August 27, 1996.                  (Joint Exs. 9 and 17; Sharer 2/2/15, p.

65:20-66:13, 72:20-73).

          54.      The Mortgage        was recorded     with   the Commissioner      of Records,      City of

Philadelphia on April 25, 2006, bearing Document ID 51426420.               (Joint Ex. 15).

          55.      Significantly,    the deed from Henry to Henry and Mary dated November            25, 2005

was not recorded       until February     4, 2006, and Plaintiff did not know about it at the time it

advanced the Loan proceeds.            (Stipulated   Fact No. 12; Joint Ex. 6; Sharer 2/2/15, p. 101:25-

106:15)

          56.     Had Plaintiff known that the Property had been transferred          from Henry to Henry

and Mary by deed dated November              25, 2005, Plaintiff would have required that the Note and

Mortgage include signatures for Mary. (Sharer 2/2/15, p. 112:9-17)

          57.     The Mortgage        was also recorded prior to the date the Property        was transferred

from Henry and Mary to the Kopacz Trust. (Stipulated Fact No. 4; Joint Exs. 1 and 15).




                                                        8
                  iv. Defendants    Have Presented     No Evidence of Any Wrongdoing           by
                      Plaintiff.

        58.    Plaintiff was not involved in the distribution of the net Loan proceeds to

Kwasnik's trust account, and did not see the checks payable to Kwasnik's trust account. (Sharer

2/3/15, p. 49:7-12, 58:6-59:3)

        59.    At the time Plaintiff entered into the Loan transaction it understood that Kwasnik

had an excellent reputation and was a respected estate attorney who regularly appeared on a

radio show, and that he had founded many businesses, including a bank. (Sharer 2/2/15, p.

98:25-99:6, 99:22-23)

       60.     Defendants have presented no evidence that Plaintiff had anything to do with

where the Loan proceeds went or how they were invested by Kwasnik.             (Foley, p. 118:4-7,

123:2-5)

       61.     Defendants have presented no evidence that Plaintiff participated in, or had

knowledge of, any fraud committed by Kwasnik designed to steal money from Henry and/or

Mary, and Foley testified that she had no such knowledge. (Foley, p. 118:8-12, 123: 11-25)

       62.     Defendants have presented no evidence that if, for any reason, Henry and/or Mary

did not intend to borrow $1,000,000 secured by the Property that Plaintiff was so aware, and

Foley acknowledged the same. (Foley, p. 120:24-121 :3)

       63.    If any portion of the $1,000,000 did not go where Henry and Mary wanted it to

go, no evidence was presented that Plaintiff knew that. (Foley, p. 123:6-10)

       64.    Foley confirmed there is no reason to believe Plaintiff knew about any of the

wrongful conduct Defendants attribute to Kwasnik. (Foley, p. 136:24-137:3)




                                               9
        d. The Loan Default and First Foreclosure Action.

        65.    The Loan matured in 2008 without repayment. (Sharer 2/2/15, p. 75:13-76:6)

        66.    There were additional defaults after maturity. (Sharer 2/3/15, p. 48:7-22)

        67.    Plaintiff understood that there were insufficient funds to repay the Loan at

maturity because efforts to refinance the Loan had failed and investments made with the Loan

proceeds were experiencing "financial problems." (Sharer 2/2/13, p. 75:13-76:16; Sharer 2/3/13,

p. 26:18-27:16)

       68.     On August 12, 2009, Plaintiff caused Notices of Default to be served on Henry's

Estate and Kwasnik, as attorney-in-fact for Henry, declaring the Loan in default and identifying

the amount due as $1,103,142.00. (Plaintiffs Exs. 17, 18, 19; Sharer 2/2/15, p. 76:22-77:24)

       69.     On November 19, 2009, Plaintiff filed a Complaint for Mortgage Foreclosure in

the Philadelphia Court of Common Pleas, Docket No. 091103435, seeking to judicially foreclose

on the Mortgage for non-payment (the "2009 Foreclosure Action").         (Stipulated Fact No. 36;

Plaintiffs Ex. 20; Sharer 2/2/15, p.78:20-79:13)

       70.     Foley was aware of the 2009 Foreclosure Action. (Foley, p. 131: 10-12)

       71.     Foley reviewed the complaint filed in the 2009 Foreclosure Action and concluded

from that review that the Loan was in default. (Foley, p. 131: 13-132:13; Plaintiffs Ex. 20)

       72.    Foley further understood that the purpose of the 2009 Foreclosure Action was to

foreclose on the Property because the Loan was in default. (Foley, p. 132:14-17)

       73.    Foley discussed the 2009 Foreclosure Action with Kwasnik. (Foley, p. 132:18-

21)

       74.    Other than speaking with Kwasnik, Foley did nothing else to investigate the 2009

Foreclosure Action. (Foley, p. 132:22-133: 19)

                                                   10
         75.    Foley elected not discuss the 2009 Foreclosure    Action with Plaintiff.    (Foley, p.

 133 :3-5)

         76.    Foley elected not to discuss the 2009 Foreclosure Action with Mary. (Foley, p.

 133:6-10)

         77.   Foley elected not to forward the 2009 foreclosure complaint to Mary. (Foley, p.

 133:11-13)

        78.    Foley further never asked Kwasnik if there was any money left over from the

Loan to pay the balance claimed due in the 2009 foreclosure complaint. (Foley, p. 133:14-19)

        e. The ForbearanceAgreement.

        79.     The 2009 Foreclosure Action was dismissed pursuant a Loan Restructure and

Forbearance Agreement dated February 26, 2011 (the "Forbearance Agreement").               (Stipulated

Fact Nos. 37 and 38; Joint Ex. 18; Sharer 2/2/15, p. 80:4-81 :16, 87:7-12; Foley, p. 133:20-8)

        80.    Since Henry died and the Property was apparently transferred to the Kopacz

Trust, prior to the filing of the First Foreclosure Action, the "Borrower" under the Note was

redefined in the Forbearance Agreement as the Unknown Heirs, Devisees, Successors, Personal

Representatives, Assigns Of, and All Persons, Firms, Or Associations Claiming Right, Title, Or

Interest From Or Under Henry A. Kopacz, Deceased (collectively, "Henry's Heirs") and the

Kopacz Trust (collectively, "Defendants") - the same defendants in this action. (Joint Ex. 18, ~

2.B; Sharer 2/2/15, p. 82:14-83:2, 84: 13-21)

        81.    Kwasnik, as trustee of the Kopacz Trust, signed the Forbearance Agreement.

(Stipulated Fact No. 38; Joint Ex. 18; Sharer 2/2/15, p. 80:25-81 :6)

        82.    At the time he signed the Forbearance Agreement, Kwasnik was Trustee of the

Kopacz Trust. (Stipulated Fact Nos. 7 and 38, Joint Ex. 18).

                                                11
            83.      Barry Sharer signed the Forbearance Agreement for Plaintiff.               (Joint Ex. 18;

    Sharer 2/2/15, p.80:4-81: 16)

            84.      Sharer is Plaintiffs managing member and one of its owners. (Sharer 2/2/15, p.

    56:21-24)

            85.      At the time Plaintiff signed the Forbearance Agreement, Plaintiff understood that

    Kwasnik was authorized to sign the Forbearance Agreement for the Kopacz Trust.                     (Sharer

    2/2/15, p. 107:5-9)

            86.      Mary signed the Forbearance Agreement for Henry's Heirs and as "granter and

    primary beneficiary" of the Trust. (Stipulated Fact No. 38; Joint Ex. 18)

            87.      At the time Mary signed the Forbearance Agreement, Kwasnik, Foley and Mary's

    other daughter, Virginia Valley, were present.               (Stipulated Fact No. 38; Foley, p. 134:9-14);

    Valley, p. 27:22-25)5

            88.      Valley signed as a witness to Mary's execution of the Forbearance Agreement.

    (Stipulated Fact No. 38; Valley, p. 26:8-27:18).

            89.      In addition, Kwasnik and Mary signed the Disclosure of Confession of Judgment,

at the same time as they signed the Forbearance Agreement. (Joint Exhibit 18).

            90.      As with the Forbearance Agreement, Valley witnessed Mary's signature on the

Disclosure of Confession of Judgment and the execution of the Disclosure of Confession of

Judgment occurred in the presence of Foley. (Joint Exhibit 18; Foley, p. 134:9-14; and Valley,

p. 27:22-25).

           91.      Prior to signing the Forbearance Agreement, including the Disclosure of

Confession of Judgment, no representations were made to Mary about the terms of the


5
    "Valley" refers to the January 23, 2005 trial testimony of Virginia Valley.
                                                            12
Forbearance       Agreement      or Disclosure      of Confession        of Judgment       that contradict     or are

inconsistent     with the terms actually set forth therein.            (Foley, p. 134:14-24; Valley, p. 29:16-

30:1)

         92.       Mary did not ask to read the Forbearance            Agreement,     including the Disclosure of

Confession of Judgment prior to signing the documents.                 (Foley, p. 135:20-22).

         93.       Mary did not say that she did not want to sign the Forbearance                        Agreement,

including      the Disclosure    of Confession          of Judgment,    until she had a chance          to read the

documents.      (Valley, p. 37:20-23)

        94.        Although Foley knew about the 2009 Foreclosure                Action and that the purpose of

the 2009 Foreclosure Action was to foreclose on the Property, she did nothing to stop or dissuade

Mary from signing the Forbearance               Agreement,        including   the Disclosure       of Confession    of

Judgment.      (Foley, p. 132:14-17, 134:9-14)

        95.       Although      Valley     understood     that contracts      were   important,     having   attended

Pennsylvania      State University       and obtained a real estate license (that is not currently active),

Valley made no attempt to stop or dissuade Mary from signing the Forbearance                             Agreement,

including the Disclosure of Confession of Judgment.                (Valley, p. 39:7-13).

        f.     The Mortgage and Forbearance              Agreement are in Default.

        96.       Defendants     reaffirmed     the indebtedness        under    the Loan      in the Forbearance

Agreement       and the Disclosure         of Confession        of Judgment     and agreed        to a schedule    for

repayment of the sums due. (Joint Ex. 18, ~s 3.G. and 6; Sharer 2/2/15, p. 86:10-13)

        97.       After execution of the Forbearance            Agreement,     payments were made to Plaintiff.

(Sharer2/2/15,p.     87:13-15)




                                                           13
           98.    Defendants eventually defaulted under the terms of the Loan, as modified by the

Forbearance Agreement,         by: (1) failing to make monthly interest only payments as required; (2)

failing to pay all remaining indebtedness,       including principal, interest, and late fees, on or before

the Maturity Date of January 31, 2012; and failing to pay real estate taxes, interest and late fees.

(Joint Ex. 18; Sharer 2/2/15, p.89:22-90:11)

           99.    Plaintiff   has   not   received   payment   under     the   Mortgage     and   Forbearance

Agreement since March, 2011. (Plaintiffs Ex. 23; Sharer 2/2/15, p. 88:20-90:2)

           100.   In light of the defaults under the Mortgage and Forbearance             Agreement,   on May

17, 2012, Plaintiff commenced         this action against Defendants     seeking to judicially    foreclose on

the Mortgage.     (Complaint)

           101.   On or about December        30, 2005, Plaintiff executed an Assignment          of Note and

Mortgage, assigning the Note and Mortgage to The Bank.              (Plaintiffs Ex. 27; Sharer 2/2/15, p.

74: 17-24)

           102.   Plaintiff   commenced     this action as servicer for The Bank.          (Sharer 2/2/15, p.

74:25-75:6)

           103.   On or about June 10, 2014, The Bank, now known as Fulton Bank of New Jersey,

executed a Discharge of Assignment         of Note and Mortgage.       (Plaintiffs Ex. 29; Sharer 2/2/15, p.

75:7-12)

           104.   As a result, Plaintiff is the current holder of the Note and Mortgage.           (Plaintiffs

Ex. 29)




                                                      14
          I 05.        Pursuant to the Note and Mortgage, with due credit being given for all payments

 made thereon     6,   as of February 2, 2015, the following sums are due and owing to Plaintiff:

                       a.       $1,000,000.00         Principal
                       b.       $867,444.32           Interest
                       c.       $24,666.79            Late Fees
                       d.       $210,392.51           Attorneys' Fees and Costs7
                                $2,102,503.60         Balance

          106.     In addition, interest, late fees and attorneys fees' continue to accrue.                Interest

accrues at the rate of $444.44 per day. There are also unpaid real estate taxes, interest and

penalties due and owing in the amount of $213,750.67. (Joint Exs. 14, 15, 18; Sharer 2/2/15, p.

90:3-11)

II.      Conclusions of Law.

         a. Plaintiff Has Demonstrated Its Right to Foreclose                          on the Mortgage            as
            Reaffirmed by the Forbearance Agreement.

         107.      To prevail herein, Plaintiff must demonstrate that it has an enforceable mortgage

that is in default. See Pa.R.C.P. 1147.

         108.      Plaintiff has shown:

                   a. There is an enforceable Mortgage";

                   b. The Mortgage was properly recorded;

                   c. Defendants have defaulted on the payments required by the Mortgage and

                            Note;



6
  The Court recognizes that Defendants have paid approximately $629,000.00 since December 30, 2005 as interest
on the Note. However, the Court also recognizes that Plaintiff borrowed the sum of$1,000,000.00 from The Bank
(now known as Fulton Bank of New Jersey) to finance the Loan at the rate of 8% per annum, which has continued to
accrue over the past nine (9) years.
7
  These are the attorneys' fees and costs incurred through February I 0, 2015. Plaintiff submits herewith Affidavits
of Services identifying the attorneys' fees and costs incurred through February I 0, 2015.
8
  Whatever defects may have existed concerning the original Note and Mortgage were waived and released by
Defendants by way of the fully executed Forbearance Agreement, as more fully explained below.
                                                        15
                 d.   Defendants have failed to pay interest due on the obligation; and

                 e. The recorded Mortgage was in a specified amount.

Cunningham v. McWilliams, 714 A.2d 1054, 1057 (Pa. Super. Ct. 1998); Landau v. Western

Pennsylvania National Bank, 445 Pa. 217, 225-26, 282 A.2d 335, 340 (1971).

         109.    Moreover, due credit has been given for all payments made by Defendants from

2005 to the present.

         110. As a result, the Plaintiff is entitled to judgment in foreclosure on the Note and

Mortgage against the Kopacz Trust, as obligor and as terre-tenant, in the amount of

                 a.      $1,000,000.00          Principal
                 b.      $867,444.32            Interest
                 c.      $24,666.79             Late Fees
                 d.      $210,392.51            Attorneys' Fees and Costs
                         $2,102,503.60          Balance

        111. In addition to interest, late fees, and attorneys' fees there are outstanding real

estate taxes in the amount of $213, 750.67.            The total amount due and owing Plaintiff is

$2,316,254.20.

       112.      The Court finds that the attorneys' fees and costs, as set forth in the Plaintiffs'

Affidavits of Services, filed contemporaneously with its Proposed Findings of Fact and

Conclusions of Law, are reasonable and were necessary in this matter.            This matter was a

significantly complex matter to warrant recovery of the attorneys' fees and costs actually

incurred. Furthermore, the Note, Mortgage, and Forbearance Agreement, as discussed below,

provide for recovery of actual attorneys' fees and costs incurred by Plaintiff in enforcing the

terms of those agreements.




                                                  16
         113.     The Mortgage is in default by reason of, among other things, the failure to pay the

 sums due thereunder since and the failure to pay the taxes due. (Plaintiffs Ex. 23; Sharer 2/2/15,

 p. 88:20-90:2)

         114.     Furthermore,    because the Mortgage had been recorded on April 25, 2006, prior to

the time the Kopacz Trust took title to the Property on October 24, 2006, the Kopacz Trust was

aware of the outstanding         Mortgage   and Note and the Kopacz Trust is the terre-tenant and is

therefore obligated to satisfy the Note and Mortgage.

         115.     In addition, as Kwasnik was the Trustee of the Kopacz Trust at the time the

Property was transferred to the Kopacz Trust, and he acted as the "attorney-in-fact" for Henry

and Mary Kopacz at the time the Mortgage and Note were executed and recorded, it cannot be

disputed that the Kopacz Trust was aware of the Mortgage and Note at the time it took title to the

Property. (Joint Exs. 1, 2, 14, 15, and 18).

        116.      In the event the Kopacz Trust does not satisfy the Note and Mortgage, the

Plaintiff has the right to seize and sell the Property. Levitt v. Patrick, 2009 PA Super 117, ~ 31,

976 A.2d 581, 593 (2009) (citing Heaney v. Riddle, 343 Pa. 453, 455, 23 A.2d 456, 458 (1942);

Mancine v. Concord-Liberty Sav. & Loan Ass'n, 299 Pa. Super. 260, 268, 445 A.2d 744, 748

(1982); and U. S. Steel Homes Credit Corp. v. S. Shore Dev. Corp., 277 Pa. Super. 308, 312, 419

A.2d 785, 788 (1980).

        117.      Plaintiff has shown the necessary requirements entitling it to judgment in

foreclosure and for a sum certain against the Kopacz Trust and all Defendants.         Accordingly,

judgment in favor of Plaintiff must be entered, unless Defendants can establish a viable defense.




                                                    17
                b.       Defendants Have Not Presented Any Evidence to Rebut Plaintiff's
                         Right to Relief Under the Forbearance Agreement.

        118.   Based on arguments raised at trial and in Defendants' Pre-Trial Findings of Fact

and Conclusions of Law, and arguments previously made by Defendants herein, Plaintiff

anticipates that Defendants will argue that the Mortgage is unenforceable for one or more of the

following reasons:

               a. The First and Second Powers of Attorney ( collectively, the "Powers of

                     Attorney") were not executed by Henry and/or Mary;

               b. Kwasnik had power of attorney to execute documents jointly on behalf of

                     Henry and Mary, not on behalf of Henry only;

               c. The Mortgage violates the statute of frauds because it was not signed by or for

                     Mary, even though Mary had an ownership interest in the Property;

               d. The Forbearance Agreement does not reaffirm the Mortgage;

               e. Plaintiff failed to raise defense to Defendants' New Matter;

               f.    The interest rate under the Note is "commercially unreasonable;" and

               g. Plaintiff lacks standing to enforce the Mortgage.

       119.    The Forbearance Agreement contained a waiver and release clause under the

terms of which the Defendant waived all of the above defenses. (Joint Ex. 18)

                        i.     Defendants Released the Defenses Asserted Herein.

       120.    The Forbearance Agreement provides:

               Borrower confirms, acknowledges and agrees that it has no
               defenses, charges,       claims, demands,       pleas or offsets
               whatsoever, in law or equity (collectively "Claims") to the
               indebtedness evidenced by the Note, or in the Action. ( emphasis
               added) (Joint Ex. 18, ~ 3.E; Sharer, p. 85:13-86:1)


                                                 18
        121.   The Forbearance Agreement further provides:

               Release. Borrower, on behalf of itself and its successors and
               assigns, hereby acknowledges and agrees that it has no Claims
               (as defined in subparagraph F [sic] above) against the Lender or
               Lender's      officers,   directors,     employees,       attorneys,
               representatives, predecessors, successors, and assigns with
               respect to the indebtedness evidence by the Note or to the
               Action, or otherwise, and that if Borrower now has, or ever did
               have, any Claims against the Lender or the Lender's officers,
               directors, employees, attorneys, representatives, predecessors,
               successors, and assigns, whether known or unknown, at law or
               in equity, from the beginning of the world through this date
               and through the time of execution of this Agreement, all of
               them are hereby expressly waived, and the Borrower hereby
               releases the Lender and the Lender's officers, directors,
               employees, attorneys, representatives, predecessors, successors,
               and assigns from any liability therefore. Borrower specifically
               waives all defenses interposed in its Answer to the Action.
               (emphasis added) (Joint Ex. 18, ~ 3.F; Sharer, p. 86:2-9)

        122.   All of the defenses asserted by Defendants could have been asserted prior to

execution of the Forbearance Agreement.

       123.    Therefore, all of Defendants' defenses have been released under the terms of the

Forbearance Agreement.

       124.    "It is well-established under [Pennsylvania law] 'that a release is the giving up or

the abandoning of a claim or right to the person against whom the claim exists or the right is to

be enforced or exercised."'   Tindall v. Friedman, 2009 PA Super 50, 970 A.2d 1159, 1165 (Pa.

Super. Ct. 2009) (quoting Complaint of Bankers Trust Co. v. Bethlehem Steel Corp., 752 F.2d

874, 883 (3d Cir. 1984)).

       125.    Releases are interpreted according to traditional principles of contract law and as

such "a release not procured by fraud, duress, or mutual mistake is binding between the parties."

Davis ex rel. Davis v. Gov't Employees Ins. Co., 2001 PA Super 140, 775 A.2d 871, 875 (Pa.


                                                19
Super. Ct. 2001) (citing Clark   v. Philadelphia College of Osteopathic Medicine, 693 A.2d 202,

207 (Pa. Super. Ct. 1997), appeal granted 550 Pa. 697, 705 A.2d 1303 (1997), appeal dismissed

as improvidently granted, 557 Pa. 487, 734 A.2d 859 (1999); Strickland v. University of

Scranton, 700 A.2d 979, 986 (Pa. Super. Ct. 1997)).

        126.   The Pennsylvania Supreme Court stated in Buttermore v. Aliquippa Hosp., 522

Pa. 325, 329-30, 561 A.2d 733, 735 (1989):

               Parties with possible claims may settle their differences upon such
               terms as are suitable to them. They may include or exclude terms,
               conditions and parties as they can agree. In doing so, they may
               yield, insist or reserve such right as they choose. If one insists that
               to settle, the matter must end then and forever, as between them,
               they are at liberty to do so. They may agree for reasons of their
               own that they will not sue each other or any one for the event in
               question. However improvident their agreement may be or
               subsequently prove for either party, their agreement, absent fraud,
               accident or mutual mistake, is the law of their case.

       127.    Additionally, a "valid release is an absolute bar to recovery for everything

included in the release ... " Dorenzo v. Gen. Motors Corp., 334 F. Supp. 1155, 1156 (E.D. Pa.

1971) (quoting Mannke v. Benjamin Moore & Co., 375 F.2d 281, 285 (3d Cir.1967)).

       128.    The Forbearance Agreement was executed in settlement of the 2009 Foreclosure

Action Plaintiff filed against Defendants. In consideration of Plaintiffs promise to forbear from

enforcing certain rights, Defendants made certain promises, including an unequivocal and

permanent release of claims and defenses to the validity or enforceability of the documents

evidencing the Loan.

       129.    Each of the defenses asserted by Defendants herein pertaining to the validity and

enforceability of the documents evidencing the Loan existed as of the date of the Forbearance

Agreement and were therefore released.


                                                20
       130.    Defendants'   argument that the release set forth in the Forbearance   Agreement     is

not enforceable because it was procured by fraud is rejected.

       131.    Any alleged fraud that Kwasnik may have committed         against the Kopacz Trust

does not prevent Plaintiff from enforcing the terms of the Forbearance   Agreement.

       132.    Under Pennsylvania    law, Defendants    cannot avoid their obligations   to Plaintiff

under the Forbearance    Agreement unless they can show that the Plaintiff had actual knowledge

that Kwasnik was committing a breach of trust or had actual knowledge that Kwasnik's        conduct

amounted to bad faith.

       133.    20 Pa.C.S.A. § 7790.2(a.1)   provides:

              Protection from liability. -- Unless a person assisting or dealing with a trustee
              has actual knowledge that the trustee is committing a breach of trust or has
              knowledge of such facts that the trustee's conduct amounts to bad faith, the
              person:
                      (1) may assume without inquiry the existence of trust powers and their
                      proper exercise by the trustee;
                      (2) is not bound to inquire whether the trustee has power to act or is
                      properly exercising the power; and
                      (3) is fully protected in dealing with the trustee as if the trustee
                      possessed and properly exercised the powers the trustee purports to
                      exercise. (emphasis added.)

       134.   The Probate, Estates and Fiduciaries Code does not define "actual knowledge."

       135.   The Probate, Estates and Fiduciaries      Code generally provides that a person has

"knowledge" when:

              (a) When person has knowledge.--For the purposes of this chapter and subject to
              subsection (b ), a person has knowledge of a fact involving a trust if the person
              has:
                      (1) actual knowledge of it;
                      (2) received a notice or notification of it; or
                      (3) reason to know it from all the facts and circumstances known to the
                      person at the time in question.



                                                21
    See 20 Pa. Cons. Stat. § 7704(a).9

             136.   There is no evidence that Plaintiff had "actual knowledge" that Kwasnik

    committed a breach of trust or had actual knowledge that Kwasnik's conduct amounted to bad

    faith.

             137.   The Kopacz Trust was not a party to the Loan Extension Agreement.

    (Defendants' Ex. 26)

             138.   More significantly, there is absolutely no evidence that Plaintiff had any reason to

believe that Kwasnik was committing a breach of trust by signing the Forbearance Agreement.

             139.   To the contrary, Plaintiff had no reason to believe Kwasnik was not authorized to

sign the Forbearance Agreement for the Kopacz Trust. (Sharer 2/3/15, p. 47:14-18)

             140.   The signature block for the Kopacz Trust appears on the same page of the

Forbearance Agreement signed by Mary and witnessed by Valley, and identifies Kwasnik as the

individual who will be signing the Forbearance Agreement for the Kopacz Trust. (Joint Ex. 18)

             141.   Given that Mary (a grantor), Valley (a beneficiary) and Foley (another beneficiary

who also was present when Mary signed) had no issue with Kwasnik signing the Forbearance

Agreement for the Trust, Plaintiff had no reason to doubt Kwasnik's authority to sign the

Forbearance Agreement. (Joint Exs. 2 and 18; Foley, p. 90:18-21)

             142.   Plaintiff understood Kwasnik was Trustee of the Kopacz Trust. (Sharer, p. 107:5-

9)



9
  Defendants' citation to Commonwealth v. Maloney, 876 A.2d I 002, I 007 (Pa. Super. Ct. 2005) for the proposition
that "actual knowledge" can be inferred by an overwhelming accumulation of negligent, willful or willfully
negligent conduct is misplaced. Maloney discussed satisfaction of the actual knowledge mens rea requirement in a
criminal case involving the furnishing of liquor to a minor. It had nothing to do with establishing "actual
knowledge" under the Probate, Estates and Fiduciaries Code.


                                                       22
        143.   To confirm that Kwasnik was authorized to sign the Forbearance           Agreement for

the Kopacz Trust, Plaintiff insisted that Mary sign the Forbearance      Agreement    because Plaintiff

believed Mary would know whether Kwasnik was authorized to sign the Forbearance             Agreement

for the Kopacz Trust. (Sharer 2/2/15, p. 107 :24-108: 10, 122: 14-21, 123 :4-124: 13)

        144.   In any event, even if Kwasnik was not authorized under the Trust Agreement to

sign the Forbearance Agreement there is no evidence Plaintiff had actual knowledge of that fact.

        145.   Plaintiff did not see the Trust Agreement prior to execution of the Forbearance

Agreement (Sharer 2/2/15, p. 122:7-9)

        146.   As confirmed under 20 Pa.C.S.A. § 7790.2(b):

               No requirementto inquire.-- A person other than a beneficiary who in good
               faith deals with a trustee is not required to inquire into the extent of the trustee's
               powers or the propriety of their exercise.

       147.    Furthermore, Plaintiff is a private money lender. Defendants have not produced

any evidence, nor have Defendants offered any expert testimony, that Plaintiff, as a private

money lender, owed any duty of care to Defendants (other than funding the Loan), or that

Plaintiff deviated from acceptable underwriting standards for private money lenders, when

Plaintiff funded the Loan.

       148.    Defendants have not shown that Plaintiff had any actual knowledge that Kwasnik

was acting in bad faith, nor have Defendants shown that Plaintiff had actual knowledge that

Kwasnik was acting outside the authority granted to him by the Trust Agreement when he signed

the Forbearance Agreement (along with Mary). See 20 Pa.C.S.A. §7790.2(a. l). Furthermore,

the Plaintiff has no affirmative duty to inquire as to the extent of Kwasnik's powers under the

Trust Agreement. See 20 Pa.C.S.A. §7790.2(b). As a result, the Kopacz Trust is bound by the

representations and obligations set forth in the Forbearance Agreement, including the

                                                 23
 reaffirmation    of the debt, declaration   of no set-off, waivers,   and releases contained   therein.

 (Joint Ex. 18)

          149.     Having   signed   the Forbearance    Agreement,     Defendants   are bound   by the

 language therein, including the release.     Montgomery v. Levy, 406 Pa. 547, 550, 177 A.2d 448,

 450 (1962) (A signatory of a contract is legally bound to know the terms of the contract of which

 he or she signs).

         150.     "Contracting parties are normally bound by their agreements, without regard to

whether the terms thereof were read and fully understood and irrespective of whether the

agreements embodied reasonable or good bargains." Simeone v. Simeone, 525 Pa. 392, 400, 581

A.2d 162, 165-66 (1990) (citing Standard Venetian Blind Co. v. American Empire Insurance

Co., 503 Pa. 300, 305, 469 A.2d 563, 566 (1983) (failure to read a contract does not warrant

avoidance or nullification of its provisions); Estate of Brant, 463 Pa. 230, 235, 344 A.2d 806,

809 (1975); Bollinger v. Central Pennsylvania Quarry Stripping & Construction Co., 425 Pa.

430, 432, 229 A.2d 741, 742 (1967) ("Once a person enters into a written agreement he builds

around himself a stone wall, from which he cannot escape by merely asserting he had not

understood what he was signing."); Montgomery v. Levy, 406 Pa. 547, 550, 177 A.2d 448, 450

(1962) (one is legally bound to know the terms of the contract entered)).

         151.     Defendants signed the Forbearance Agreement and are, therefore, held to its

terms.

         152.     This is particularly significant here because had the 2009 Foreclosure Action

proceeded, Mary would have been available to address all of the defenses now raised by

Defendants.



                                                   24
        153.   Unfortunately,    Mary passed away in 2013 and is no longer available.    (Stipulated

Fact No. 10)

        154.   Finally, it is worth noting that "where one of two innocent persons must suffer

because of the fraud of a third, the one who has accredited       him must bear the loss ... " See

Rothman v. Fillette, 503 Pa. 259, 265, 469 A.2d 543, 545-46 (1983) (citing Keller v. N.J Fidelity

and Plate Glass Insurance Co., 306 Pa. 124, 159 A. 40 (1932); Mundorffv. Wickersham, 63 Pa.

87, (1869)); see also Rykaczewski v. Kerry Home, Inc., 192 Pa. Super. 461, 465, 161 A.2d 924,

926 (1960) (finding that "[w]here one of two innocent persons must suffer, the loss should be

borne by him who put the wrongdoer in a position of trust and confidence and thus enabled him

to perpetrate the wrong").      Simply put, "[ o ]ur case law has expressed that a principal acting

through an agent in dealing with an innocent third party must bear the consequences of the

agent's fraud." Rothman,_503 Pa. at 265, 469 A.2d at 545.

        155.   Kwasnik was Henry's and Mary's attorney. (Foley, p. 95:11-21)

       156.    Henry and Mary appointed Kwasnik as their power of attorney and as Trustee of

the Kopacz Trust. (Joint Exs. 2, 11, and 13)

       157.    Having put Kwasnik in a position to engage in the alleged wrongful conduct, the

Kopacz Trust and the heirs of Henry and Mary must bear the consequences of that decision.

       158.    If Kwasnik stole the Loan proceeds, acted outside his authority as Trustee or

committed any other wrongs, Defendants can pursue relief against Kwasnik. See 20 Pa.C.S.A.

§7782(a) ("A trustee who commits a breach of trust is liable to the beneficiaries affected.").

       159.    Plaintiff, on the other hand, should not bear the consequences of any wrongs

committed by Kwasnik.



                                                 25
         160.       Plaintiffs    obligation     was limited   to funding     the Loan,   and it fulfilled   that

obligation by advancing           $850,000      on or about December      2, 2005 and $150,000     on or about

December       30, 2005.     (Stipulated       Fact Nos. 13, 22, 24 and 30; Joint Exs. 7, 12, 14 and 16;

Plaintiffs Ex. 8 and 16; Sharer 2/2/15, p. 63:10-20, 68:9-69:4, 73:18-24

         161.       The Powers of Attorney further confirm both Henry and Mary intended to borrow

money secured by the Property. (Plaintiff Trial Exhibit 3, 13; Joint Exs. 11 and 13; Buckley, p.

10:7-13:5, 22:15-24:7).

                            ii.      The ForbearanceAgreementReaffirmedthe Mortgage.

         162.       Defendants' argument that the Forbearance Agreement did not "reaffirm" the

Mortgage is rejected.

         163.       The Forbearance Agreement provides at paragraph 3.G "Borrower reaffirms the

Indebtedness and acknowledges all the terms and conditions of the Loan Documents." (Joint Ex.

18, ,r,r 3.G., 6)

         164.       "Indebtedness" is defined as follows:

                    The word "Indebtedness" means and includes without limitation the Loan,
                    together with all other obligations, debts and liabilities of Borrower to
                    Lender, as well as all claims by Lender against Borrower, whether now or
                    hereafter existing; voluntary or involuntary . . . . (Joint Ex. 18, ,r 2.F)

        165.        The term "Loan Documents" is defined to include "all promissory notes,

mortgages and all other documents, whether now or hereafter existing, executed in connection

with Borrower's and Kopacz's Indebtedness to Lender and as they have been or may be

modified or amended." (emphasis added) (Joint Ex. 18,              ,r 2.1).
        166.        The term "Loan" is defined as "the loan extended to Kopacz evidenced by the

Note, and originally in the maximum amount of One Million ($1,000,000.00) Dollars, and any


                                                         26
 and all other Joans and financial obligations    from Lender to Kopacz or Borrower, whether now

 or hereafter existing, and however evidenced."     (Joint Ex. 18, ~ 2.H)

        167.    The Mortgage and Note were reaffirmed by the Forbearance Agreement.

        168.    Defendants'     argument   that the Forbearance     Agreement   cannot   reaffirm   the

Mortgage because the Mortgage is void is also rejected.

        169.    As set forth above, the Mortgage is not void under the statute of frauds; however,

if it were it could be reaffirmed.

        170.    "It has long been established that a contract within the statute of frauds will be

accorded full legal effect if those who are entitled to the protection of the statute choose to affirm

the existence of the contract and recognize it as binding on them." Sferra v. Urling, 195 A. 422,

425 (Pa. 1937).

        171.    Since the statute of frauds is "designed to guard against the fraud and perjury in

oral contracts there can be no danger when the contract is admitted, since it is not within the

mischief intended to be guarded against." Id.

        172.    Here, any alleged violation of the statute of frauds was lawfully reaffirmed and

ratified by the Forbearance Agreement.

        173.    All parties were aware of the outstanding loan and the pending foreclosure action

when the Forbearance Agreement was executed.

        174.   The Powers of Attorney confirm that both Henry and Mary intended to borrow

money secured by the Property. (Plaintiff Trial Exhibit 3, 13: Joint Exs 11 and 13; Buckley,

pl0:7-13:5, 22:15-24:7).

       175.    Foley testified that she attended a meeting with Henry and Kwasnik in which

borrowing money secured by the Property was discussed. (Foley, p. 108: 17-109:3).

                                                  27
        176.      Foley also testified that all household        financial decisions    were made by Henry,

and that she was not aware of a single instance where Mary made financial decisions with in the

household.     (Foley, p. 110:5-12).

        177.      Mary (a grantor), Valley (a beneficiary)         and Foley (a beneficiary),      were present

when the Forbearance             Agreement   was entered       into, and they knew      that the Forbearance

Agreement      was executed        in connection   with a foreclosure     action being litigated    against the

Property based on the loan that was in default.

                          iii.       The Remaining Defenses Asserted by the Defendants     do not
                                     Need to be Addressed Because They Did Not Play a Role in this
                                     Court's Decision

        178.     The Defendants        entered into a Forbearance    Agreement      which was critical in this

Court's decision to find in favor of the Plaintiff in this matter.

        179.     As previously        discussed,   the Forbearance      Agreement      contained   waiver   and

release clauses that waived all defenses that Defendants could assert in this action.

        180.     Since the Defendant         reaffirmed    the mortgage    and waived     all defenses   in this

action, there is no need to respond to any of the additional              issues or defenses asserted by the

Defendants.




                                                          28
                                     VERDICT

       In Rem judgment in mortgage foreclosure is hereby entered in favor of the Plaintiff and

against the Defendants as follows:

       Principal of mortgage debt due                           $1,000,000.00
       Unpaid Interest as of February 2, 2105                   $ 867,444.32
       Late Fees                                                $    24,666.79
       Unpaid Real Estate Taxes, Interest and Penalties         $ 213,750.67
       Attorney's Fees                                          $ 210,392.51

       TOTAL AMOUNT DUE                                         $2,316,254.29




                                              29
                                                                                               Circulated 09/07/2016 02:24 PM




                           IN THE COURT OF COMMON PLEAS
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 CIVIL TRIAL DIVISION

                                                                                       ''
                                                                                        '
 INVESTORS COMMERCIAL CAPITAL, LLC                                                    : COURT OF COMMON PLEAS
                                                                                      '
 Servicing Agent for The Bank                                                         : PHILADELPHIA COUNTY
                                                                                      ''
                                                                                       ''
                                                                                        ''
                      v.                                                                 '
                                                      1 MAY TERM, 2012
                                                      '
 UNKNOWN HEIRS, DEVISEES, SUCCESSORS,             '''
 PERSONAL REPRESENTATIVES, ASSIGNS OF, AND         : No. 01837
                                                   ''
 ALL PERSONS, FIRMS, OR ASSOCIATIONS                '
                                                    '
 CLAIMING RIGHT, TITLE, OR INTEREST FROM OR         ''
                                                     '
                                                 '
 UNDER, HENRY A. KOPACZ, DECEASED, as Mortgagor '''

                           and

 KOPACZ IRREVOCABLE FAMILY TRUST, as Obligor,
 Real Owner, and Terre-Tenant
                                                                                                     -··,      '.

                                                      Opinion                                       .,...,-.        '



Younge, J.                                                                                   September 22, 2015

        Having previously filed Findings of Fact and Conclusions of Law (3/4115),this brief

Opinion was authored to address the Defendants' Statement of Errors Complained of on Appeal

(6/19/15). It was also drafted to respond to the cross appeal filed by the Plaintiffs in this matter.

I.     Facts:

       The Plaintiff commenced this matter by filing a civil action Complaint against the

Defendants, the Unknown Heirs, Devisees, Successors, Personal Representatives, Assigns Of,

and All Persons, Firms, Or Associations Claiming Right, Title, Or Interest From Or Under Henry

A. Kopacz, Deceased (collectively the Kopacz Defendants). This is a mortgage foreclosure

action filed on behalf of the Plaintiff, for which the Plaintiff sought to foreclose upon a mortgage

that encumbers real property located at 1422-1426 Callowhill Street, Philadelphia, Pennsylvania.


                                 Investors Commercial Capital Limited Liabili-OPFLD




                                  111111111111111111111
                                       12050183700223
        The subject mortgage was signed by Michael Kwasnik, Esquire pursuant to power of

 attorney executed by Henry Kopacz and Mary Kopacz appointing Mr. Kwasnik as their power of

 attorney to borrow money secured by 1422-1426 Callowhill Street. The Mortgage went into

 default in 2009 prompting the Plaintiff to file a foreclosure action. The 2009 foreclosure action

 was resolved by way of a loan restructure and forbearance agreement dated February 26, 2011

 executed by Mary Kopacz on behalf of Henry's Heirs and Mr. Kwasnik, as trustee of the Trust.

Among other things, the forbearance agreement reaffirmed the indebtedness subject to the

mortgage and released any and all defenses to the enforcement of the mortgage. The Defendants

defaulted under the forbearance agreement prompting the Plaintiff to bring this second

foreclosure action.

        A bench trial in this mortgage foreclosure action was held on February 2 and 3, 2015

before this Court. On March 4, 20'15, this Court issued findings of fact and conclusion oflaw,

and entered an in rem judgment in mortgage foreclosure in favor of the Plaintiff and against the

Defendants in the amount of $2,316,254.29.

        The Defendants filed a motion for post-trial relief following the decision that found in

favor of the Plaintiff. This appeal followed this Court's denied their motion for post-trial relief.

Interestingly enough, the Plaintiff did not file a motion for post-trial relief, but instead filed a

cross appeal from the $2,316,254 .29 finding in its favor.

II.    Issues Raised on Appeal: the Concise Statement of Matters Complained of on
       Appeal Filed by the Defendants

       The Defendants filed a concise statement of matters complained of on appeal that raised

fourteen ( 14) separate issues for appellate review. The Defendants raised each issue in the form

of a question with a more detailed discussion or explanation of select issues under some of the

questions presented for review. Despite the fact that the Defendants filed a robust 1925(b)


                                                   2
sta.ement, they in fact raised what could be characterized as two general issues for appellate

review. In the interest of judicial economy, this Court re-characterized the questions presented

for appellate review into two categories. The first category, category A, is what it characterized

as an attack on the factual and legal conclusion reached by this Court in deciding this matter and

finding for the Plaintiff. The second category, category B, is what it characterized as an attack

on the evidentiary rulings made by this Court-the relevance or irrelevance of evidence

considered by this Court in reaching its decision.

       The specific questions presented in the 1925(b) statement were as follows:

       First Statement of Error:Whether the Trial Court erred in determining that the
       Mortgage, which was executed in the name of only one entireties tenant, was
        enforceable?
       Second Statement of Error:Whether the Trial Court erred in determining that the
       Mortgage, which was executed in the name of only one entireties tenant, was
       enforceable?
       Third Statement of Error: Whether the Trial Court erred in determining that
       Kwasnik had authority, pursuant to power of attorney, to execute the Mortgage?
       Fourth Statement of Error: Whether the Trial Court erred in placing undue
       emphasis on the date the deed transferring the Property to Henry Kopacz and Mary
       Kopacz was recorded? ...
       Fifth Statementof Error:Whether the Trial Court in determining that Kwasnik
       had authority to execute the Forbearance Agreement on behalf of the Kopacz
       Irrevocable Family Trust?
       Sixth Statement of Error:Whether the Trial Court erred in determining that the
       defense asserted by Defendants were waived in the Forbearance Agreement?
       Seventh Statement of Error:Whether the Trial Court erred in determining that a
       void mortgage can be reaffirmed and that the Mortgage was reaffirmed in the
       Forbearance Agreement? ...
       Eighth Statement of Error:Whether the Trial Court erred in determining that 20
       Pa. C.S. Section 7790.2(a.l) of the Pennsylvania Probate, Estate and Fiduciary
       Code (the "Code") applied in this case and, if so, whether the Trial Court
       misconstrued and/or misapplied it? ...
       Ninth Statementof Error:Whether the Trial Court erred in determining that the
       Plaintiff did not waive its Code defense by failing to raise it in its reply to new
       matter? ...
      Tenth Statement of Error: Whether the Trial Court erred in determining that,
      under the facts of this case, the burden of Kwasnik' s fraud fell upon Defendants? ...
      Eleventh Statement of Error: Whether the Trial Court erred in refusing to take
      judicial notice of Kwasnik's criminal convictions and license suspension? ...


                                                 3
        Twelfth Statement of Error: Whether the Trial Court erred in refusing to permit
        questioning about the Labriciosa loan? ...
        Thirteenth Statement of Error: Whether the Trial Court erred in refusing to hear
        Defendant's offers of proof concerning Kwasnik's criminal activities, license
        suspensions and the Labriciosa loan?
        Fourth Statement of Error: Whether the Trial Court erred by entering a judgment
        in mortgage foreclosure against the Defendant, "Unknown Heirs, Devisees,
        Successors, Personal Representatives, Assigns of, and All Persons, Firms, or
        Associations Claiming Right, Title or Interest From or Under, Henry A. Kopacz,
        Deceased, as Mortgagor," when "they" did not execute the Mortgage and do not
        own the Property?

Defendants' Statement of Errors Complained of on Appeal (6/19/15) (questions presented in the

Defendants' statement submitted pursuant to l 925(b)).

A.     Defendants' Attack on the Legal and Factual Conclusion Reach by this Court Was
       Insufficient to Overcome Logical Analysis

       The Defendants' attacked the legal and factual underpinning of the judgment entered

against them in statements of error numbered one (1) through ten (10) and number fourteen (14)

of their statement of errors complained of on appeal. Their attack on the factual findings and

conclusions of law reach by this Court was reviewed during post-trial proceedings with the

following standard in mind:

       The proper standard of review for an appellate court when examining the lower
       court's refusal to grant a judgment n.o.v. is whether, when reading the record in the
       light most favorable to the verdict winner and granting that party every favorable
       inference there from, there was sufficient competent evidence to sustain the verdict.
       ... Questions of credibility and conflicts in the evidence are for the trial court to
       resolve and the reviewing court should not reweigh the evidence. . . . Absent an
       abuse of discretion, the trial court's determination will not be disturbed."

Adamski v. Miller, 545 Pa. 316, 319, 681 A.2d 171, 173 (1996).

       The Pennsylvania Superior Court has stated:

       Judicial discretion requires action in conformity with law on facts and
       circumstances before the trial court after hearing and consideration. Consequently,
       the court abuses its discretion if, in resolving the issue for decision, it misapplies
       the law or exercises its discretion in a manner lacking reason. Similarly, the trial
       court abuses its discretion if it does not follow legal procedure.

                                                 4
Lachat v. Hinchcliffe, 769 A.2d 481, 487 (Pa. Super. 2001).

        The Pennsylvania Superior Court has also stated:

         Our appellate role in cases arising from non-jury trial verdicts is to determine
         whether the findings of the trial court are supported by competent evidence and
         whether the trial court committed error in any application of the law. The findings
         of fact of the trial judge must be given the same weight and effect on appeal as the
        verdict of a jury. We consider the evidence in a light most favorable to the verdict
        winner. We will reverse the trial comi only if its findings of fact are not supported
        by competent evidence in the record or if its findings are premised on an error of
        law. However, [ where J the issue ... concerns a question oflaw, our scope ofreview
        is plenary. The trial court's conclusions of law on appeal originating from a non-
        jury trial are not binding on an appellate court because it is the appellate court's
        duty to determine if the trial court correctly applied the law to the facts of the case.

Wyatt, Inc. v. Citizens Bank of Pennsylvania, 976 A.2d 557, 564 (Pa. Super. 2009) (internal

citations omitted).

        In response to the Defendants allegations of error, this Court offers the Findings of Fact

and Conclusions Law (3/4/15) that it previously filed in this matter. The Findings of Fact and

Conclusions of Law (3/4/15) clearly discuss the facts in support of the $2,316,254.29 in rem

finding that was ultimately entered against the Defendants. The Findings of Fact and

Conclusions of Law (3/4/15) contain specific citation to the record to illustrate the specific

evidence relied upon by this Court in reaching its decision to find in favor of the Plaintiff. The

Findings of Fact and Conclusions of Law (3/4/15) also contain citation to case law to support

each and every legal conclusion reach by this Court. A review illustrates sufficient evidence and

legal support for the in rem finding in favor of the Plaintiff allowing for mortgage foreclosure

against 1422-1426 Callowhill Street.




                                                  5
 B.     The Defendants' Attack on the Relevance or Irrelevance of the Evidence Considere,
        by this Court

        The Defendants attacked the evidentiary rulings made by this Court in statements of error

eleven (11) through thirteen (13) of the Defendants' Statement of Errors Complained of on

Appeal (6/19115). Their attack on the evidentiary rulings made by this Court was simply

insufficient to gain the award of a new trial because it focused on evidence that was totally

irrelevant in this Court's decision to find in favor of the Plaintiff. When discussing the standard

of review for the award of a new trial, the Pennsylvania Supreme Court has stated:

        [W]hen analyzing a decision by a trial court to grant or deny a new trial, the proper
        standard ofreview, ultimately, is whether the trial court abused its discretion. Each
        review of a challenge to a new trial order must begin with an analysis of the
        underlying conduct or omission by the trial court that formed the basis for the
        motion. There is a two-step process that a trial court must follow when responding
        to a request for new trial. First, the trial court must decide whether one or more
        mistakes occurred at trial. These mistakes might involve factual, legal, or
        discretionary matters. Second, if the trial court concludes that a mistake ( or
        mistakes) occurred, it must determine whether the mistake was a sufficient basis
        for granting a new trial. The harmless error doctrine underlies every decision to
        grant or deny a new trial ...

Harman ex rel. Harman v. Borah, 756 A.2d 1116, 1121 (Pa. 2000).

        To establish a right to relief, the Defendant would have to establish that the evidentiary

rulings made by this Court in some way influence the outcome of trial. Simply put, no

prejudicial error occurred when this Court declined to take official judicial notice of irrelevant

facts from the unrelated pending or potential criminal or civil actions that were brought, or might

be brought against, Michael Kwasnik, Esquire. Mr. Kwasnik was not a party to this action and

evidence of his misconduct in relationship to matters that he handled for clients other than the

Defendants' in the case sub Judice were largely irrelevant to the disposition of this matter.

       This Court was well aware of Mr. Kwasnik's significant history of misconduct and the

fact that he had lost his license to practice law. Although it declined to make a specific finding


                                                  6
 ot H.,gal malpractice when it found in favor of the Plaintiff, this Court understood the Defendants

 contention that Mr. Kwasnik had engaged in misconduct when he represented the Defendants in

 the underlying matter. The finding in favor of the Plaintiff was based primarily on the fact that

the Defendants and, specifically, Mary Kopacz had signed a forbearance agreement which

acknowledge that they had mortgaged 1422-1426 Callowhill Street to secure a monetary loan.

The forbearance agreement also reaffirmed their obligation to satisfy that loan. The

overwhelming evidence supporting the verdict was discussed in such detail in this Court's

Findings of Fact and Conclusions of Law (3/4/15) that there is no need to reiterate herein.

III.    The Plaintiff Waived All Issues Averred in its Cross Appeal

        The Plaintiff waived all issues averred in the notice of appeal that it filed more than six

weeks after this Court filed its decision in this matter. A review of the docket illustrates that the

Plaintiff completely failed to file a motion for post-trial relief from the favorable finding entered

by this Court. The Plaintiffs failure to file a motion for post-trial relief was fatal to its ability to

proceed with issues on appeal.

         Pennsylvania Rule of Civil Procedure 227.l (b )(2) requires, "Post-trial relief may not be

granted unless the grounds therefore, are specified in the motion. The motion shall state how the

grounds were asserted in pre-trial proceedings or at trial. Grounds not specified are deemed

waived unless leave is granted upon cause shown to specify additional grounds." Pennsylvania

Rule of Civil Procedure 227.l(c)(2) also states, "Post-trial motions shall be filed within ten days

after ... the filing of a the decision in the case of a trial without a jury."

        Generally pled boilerplate allegations in post-trial motions are not sufficient to preserve

issues for post-trial review and these claims are waived for the purpose of review. Examples of

boilerplate allegations are; "the weight of the evidence does not support the verdict" or "the



                                                    7
wc,~ht of the law does not support the verdict." Cherry v. Willer, 317 Pa. Super. 58, 463 A.2d

1082 (1983); Carnicelli v. Bartram, 289 Pa. Super. 424, 433 A.2d 878 (1981) (holding that the

trial court abused its discretion by conducting a sua sponte review of boiler plate post-trial

motions because Pa. R.C. P. 227.1 requires that an alleged trial error must be stated with

specificity so that the trial court is given the opportunity to write a meaningful opinion and the

party opposing the motion is given an adequate opportunity to respond).

IV.     Conclusion:

        For the above reasons, this Court denied the Defendants motion for post-trial relief and

declined to otherwise upset its finding in favor of the Plaintiff.




                                                  8